 

ASSET PURCHASE AGREEMENT

 

Private and Confidential

 

THIS ASSET PURCHASE AGREEMENT, (the “Agreement”) is made this 15th day of June,
2015 (the “Effective Date”), by and among Rapid Fire Marketing, Inc., a Nevada
Corporation (“Buyer”), and Black Ice Advisors, LLC, a Delaware Corporation
(“Company” and together, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer desires to acquire certain assets of the Company, necessary for
the implementation of industrial hemp operations;

 

WHEREAS, the Company has determined to sell or assign certain assets to Buyer;
and Buyer desires to purchase, the assets described in this Agreement
(collectively the “Assets”), all upon the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1. Assets and Terms For Purchase.

 

i. At Closing, subject to the terms set forth herein, Buyer shall purchase from
Company, and Company shall sell to Buyer, the assets listed below (the
“Assets”):

 

a. 1995 international 2,000 gallon water truck

b. 25,000 gallon steel water tank with hydraulics

c. 2005 John Deere skip loader tractor

 

ii. The Assets listed above are the only assets that the Buyer shall purchase.
The Buyer is not acquiring any liabilities of the Company.

 

2. Purchase Price. In consideration for the Assets, Buyer agrees to pay to
Company, and Company agrees to accept in the form of a convertible promissory
note in the amount of $90,000, attached hereto as Exhibit A.

 

 

 

 

3. Closing.

 

i. Closing. Subject to the satisfaction or waiver by the applicable party of the
conditions precedent to Closing as specified in Item [4] and [5], Closing will
take place at a time determined by the Buyer as soon as practicable after
execution but in no event later than 10 June, 2015 (“Closing”). Buyer shall
provide the Company no less than two Business Days’ notice of the date the Buyer
as elected for Closing. The Closing shall be effective as of 11:59 p.m. on
Closing Date.

 

ii. Deliveries at Closing. On or before the Closing the Parties shall perform
the following:

 

a. The Parties shall agree on the form and content of all Exhibits hereto.

 

b. Buyer shall deliver to Company a fully executed copy of this Agreement
executed by Buyer, along with Board Resolutions authorizing its execution and
performance of this Agreement.

 

c. Company shall deliver a fully executed copy of this Agreement to Buyer along
with executed Board Resolutions authorizing the issuance and identity of the
Assets to Buyer, and authorizing the execution of this Agreement.

 

d. Buyer shall deliver the Payment in the form of a Convertible Promissory Note
as described in Section 1 and attached hereto as Exhibit A.

 

e. Company shall execute a Bill of Sale transferring the Assets to Buyer.

 

iii. Additional Acts. Further, from time to time after Closing, each party shall
execute and deliver such other instruments of conveyance and transfer, and take
such other actions as another party hereto may reasonably request, to more
effectively convey and transfer full right, title and interest to, vest in, and
place each party, in legal and actual possession of, as applicable, the Assets.

 

4. Title to Property; Asset Sufficiency, Condition of Tangible Property. Company
has good and marketable title to and ownership of the Assets. Company represents
and warrants the Assets represent all of the assets necessary to implement an
industrial hemp in the same manner as currently conducted and as conducted
during the one (1) year period immediately preceding Closing Date.

 

5. Litigation and Proceedings. There are no claims, actions, complaints, suits
or proceedings pending or threatened, against or affecting Company at law or in
equity, or before or by any Governmental Authority, which if determined
adversely to the Company would have a material adverse effect on the operations
or finances of Company.

 

6. Encumbrances. At Closing, Buyer shall have received confirmation in form and
substance reasonably satisfactory to Buyer that, immediately following Closing,
any indebtedness of Company, that is an encumbrance on the Company’s assets will
either be fully repaid or refinanced and that there will be no encumbrances
applicable to the Company’s assets or the Company.

 

 

 

 

7. Full Disclosure. No representation or warranty by Company in this Agreement
and no statement contained in the schedules to this Agreement or any certificate
or other document furnished or to be furnished to Buyer pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make such statement or statements, in light of the
circumstances in which they are made, not misleading.

 

8. Organization and Authority of Company; Enforceability. Company is a
corporation duly organized, validly existing and in good standing under the laws
of the state of [STATE OF ORGANIZATION]. Company has full corporate power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Company of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Company. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Company, and (assuming due authorization, execution and delivery by Buyer) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Company, enforceable against Company in accordance
with their respective terms.

 

9. Governing Law; Jurisdiction. Any dispute, disagreement, conflict of
interpretation or claim arising out of or relating to this Agreement, or its
enforcement, shall be negotiated between to the two parties. If a mutual
agreement is not reached, both parties agree to settle in arbitration through
AAA and waive their right to sue in a court of law. Arbitration shall be
governed by the laws of the State California in San Diego County and shall be
binding.

 

10. No Third-party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

11. Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.

 

12. Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

 

13. Waiver. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

 

 

14. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

15. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.

 

16. Further Assurances. From and after the date of this Agreement, upon the
request of the Buyer or Company, Buyer and Company shall execute and deliver
such instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

17. Term, Survival. This Agreement is effective from the Effective Date hereof,
and shall remain in effect until all the rights and obligations of the parties
hereto have been fully performed; however all representations made by Company
and by Buyer shall survive the closing of this Agreement. If either party wishes
to terminate the Agreement, they may do so by written communication, which must
be approved by the other party and include the exchange of consideration or
assets delivered at the time of Closing.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.

 

COMPANY   BUYER       Black Ice Advisors, LLC   Rapid Fire Marketing, Inc.      
      [image_001.jpg]     [image_002.jpg]           Title: Director   Title: CEO

 

 

 

 

 

